TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00228-CV


Pecan Square Condominiums Homeowners
Association, Inc., Appellant

v.

Randall K. Frizzell and Brenda T.
Frizzell, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GN400145, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Pecan Square Condominiums Homeowners Association, Inc. appeals from a default
judgment rendered against them in this cause.  Because the district court granted appellant's motion
for new trial, this Court has no jurisdiction over this appeal.  We dismiss this appeal.


  
						Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Puryear
Dismissed for Want of Jurisdiction
Filed:   September 30, 2004